      Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 1 of 61




   Plaintiff Kewazinga Corp.’s
Claim Construction Presentation
                Case No. 1:20-cv-01106-LGS
                    February 16, 2021




                                                                          1
                   Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 2 of 61

                          Claim Construction Hearing

• Claim Terms at Issue
• Law on Claim Construction
• Background on Asserted Patents
• “Array of Cameras”
• “Mosaicing”




                                                                                       2
                   Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 3 of 61

                          Claim Construction Hearing

• Claim Terms at Issue
• Law on Claim Construction
• Background on Asserted Patents
• “Array of Cameras”
• “Mosaicing”




                                                                                       3
                         Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 4 of 61

                                      Disputed Claim Terms

• “Array of Cameras”
   • U.S. Patent No. 6,535,226 (“‘226 Patent”), claims 55 and 119

   • U.S. Patent No. 6,522,325 (“‘325 Patent”), claims 1, 5, 6, 10, 14, 15, and 29


• “Mosaicing”
   • ‘325 Patent, claims 1, 5 and 6

   • Claim phrases containing the root word “mosaic”




                                                                                             4
                                     Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 5 of 61

                        Claim Phrases Containing the Root Word “Mosaic”

• Parties agree these claim phrases are to be construed in accordance with the construction of the term
  “mosaicing,” which is disputed:
    • “mosaic imagery” – U.S. Patent No. 9,055,234 (“‘234 Patent”), claims 1, 3, 13, and 16

    • “mosaic images” – ‘325 Patent, claim 6

    • “generate mosaic imagery” – ‘234 Patent, claim 1

    • “mosaic imagery along the [first] [second] view” – ‘234 Patent, claim 1

    • “mosaic imagery of progressively different locations along the [first] [second] view” – ‘234 Patent, claim 13

    • “mosaicing the selected outputs of cameras in the [first] [second] path” – ‘325 Patent, claim 1

    • “sequentially mosaicing the selected outputs of cameras in the [first] [second] path” – ‘325 Patent, claim 1

    • “mosaicing the image of a current camera in the sequence to the image of a next camera in the sequence” – ‘325 Patent, claim 5

    • “mosaicing the first image with the second image and then mosaicing the second image with the third image” – ‘325 Patent, claim 6




                                                                                                                                  5
                          Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 6 of 61

        The Court Should Adopt Kewazinga’s Proposed Constructions




  Kewazinga’s Proposed Constructions                                          Google’s Rebuttal
• Supported by the intrinsic evidence                       • Mischaracterizes the intrinsic evidence
• Supported by competent expert testimony                   • No expert testimony
• Consistent with the Microsoft court’s rationale           • Mischaracterizes the Microsoft court’s rationale




                                                                                                                 6
                   Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 7 of 61

                          Claim Construction Hearing

• Claim Terms at Issue
• Law on Claim Construction
• Background on Asserted Patents
• “Array of Cameras”
• “Mosaicing”




                                                                                       7
                        Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 8 of 61

           Claim Terms are Generally Given Their Ordinary Meaning

• “[T]he words of a claim ‘are generally given their ordinary and customary meaning’” – i.e.,
  “the meaning that the term would have to a person of ordinary skill in the art in question at
  the time of the invention.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005).

• “The inquiry into how a person of ordinary skill in the art understands a claim term provides
  an objective baseline from which to begin claim interpretation.” Id. at 1313.




                                                                                                  8
                          Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 9 of 61
            Claim Terms Get the Full Scope of the Ordinary Meaning
                       Unless Redefined or Disavowed

• “The patentee is free to choose a broad term and expect to obtain the full scope of its plain and
  ordinary meaning unless [i] the patentee explicitly redefines the term or [ii] disavows its full
  scope.” Thorner v. Sony Computer Entm't Am. LLC, 669 F.3d 1362, 1367 (Fed. Cir. 2012).

• “To act as its own lexicographer, a patentee must ‘clearly set forth a definition of the disputed
  claim term’ other than its plain and ordinary meaning.” Id. at 1365.

• “Mere criticism of a particular embodiment encompassed in the plain meaning of a claim term is
  not sufficient to rise to the level of clear disavowal. … It is likewise not enough that the only
  embodiments, or all of the embodiments, contain a particular limitation.” Id. at 1366.

• “To constitute disclaimer, there must be a clear and unmistakable disclaimer.” Id. at 1366-67.



                                                                                                      9
                       Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 10 of 61

               Claims are Not Limited to Disclosed Embodiments

• “The specification need not describe every embodiment of the claimed invention and the
  claims should not be confined to the disclosed embodiments—even when the specification
  discloses only one embodiment.” Woods v. DeAngelo Marine Exhaust, Inc., 692 F.3d 1272,
  1283 (Fed. Cir. 2012).

• “[A]lthough the specification often describes very specific embodiments of the invention, we
  have repeatedly warned against confining the claims to those embodiments.” Phillips, 415
  F.3d at 1313.




                                                                                             10
                   Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 11 of 61

                           Claim Construction Hearing

• Claim Terms at Issue
• Law on Claim Construction
• Background on Asserted Patents
• “Array of Cameras”
• “Mosaicing”




                                                                                        11
                           Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 12 of 61

                           Background on the Asserted Patents

• The Asserted Patents are directed to telepresence systems and methods that enable
  multiple users to smoothly navigate imagery along a path through a remote
  environment, simultaneously and independently of one another.
 (‘234 Patent at 1:29-30, 3:8-32; ‘325 Patent at 1:19-21, 2:66-3:23; ‘226 Patent at 1:14-16, 2:64-3:16)


• Three aspects of certain embodiments:
   • Image capture

   • Image storage

   • User navigation




                                                                                                          12
                               Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 13 of 61

                                       Image Capture and Storage




•   Array 10 comprises a plurality of sub-arrays (here called “rail array[s]”)
•   Each rail array 12 includes cameras 14
•   Images from cameras 14 are coupled to the server 18 by means of local area hubs 16
•   Images from cameras 14, in turn, are stored as nodes in electronic storage device 20
    (‘325 Patent at 5:19-39)                                                                        13
                            Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 14 of 61

                                              User Navigation




• Users operating user interface devices (with displays 24) send navigation commands to server 18
• Server 18, in turn, provides imagery from nodes in electronic storage device 20 allowing users to
  navigate through the environment
• Server 18 and/or user interface devices 24 process the imagery to, for example, smooth navigation
  (‘325 Patent at 5:54-56, 5:67-6:2)                                                             14
                           Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 15 of 61

    Users Simultaneously and Independently Navigate Captured Images

• Users navigate by switching between sequences of captured images.
    • “[T]he System allows the viewer to float between a multiplicity of microcamera outputs in a way that,
      via electronic switching (and thus movement through the array), merges their fields of view into a
      seamless motion path.” (‘226 Patent at 4:26-29)

    • “[E]ach user enters inputs to generally select which camera outputs are transferred to the user display
      device.” (‘325 Patent at 6:19-23)

    • “Upon storing all of the outputs associated with the arrays 12-1 through 12-n, a user may navigate
      through the environment. Navigation is effectuated by accessing the input of the storage nodes by a
      user interface device 24.” (‘325 Patent at 19:64-67)

• Users do not navigate by physically moving or controlling a robotic camera.
    • That “which would immediately limit the number of viewers that could simultaneously control their
      own course and navigate via a given camera.” (‘226 Patent at 4:22-26)

                                                                                                            15
               Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 16 of 61

Users Navigate by Moving Between Nodes to Access Captured Images


                                                 • Navigation is generally accomplished by
                                                   incrementing or decrementing the node address
                                                   based on user inputs for relative movement.

                                                       • “When the user determines that they want to
                                                         move or navigate through the array, the user
                                                         enters a user input through the user interface
                                                         device 24.” (‘325 Patent at 8:40-42)

                                                       • For example, “[i]f the received user input does
                                                         correspond to moving to the right, the current
                                                         node address is incremented along the X axis in
                                                         step 150 to obtain an updated address.” (‘325
                                                         Patent at 8:60-63)

                                                       • “After adjusting the current node address, either
                                                         by incrementing or decrementing the node
                                                         address … the server 18 proceeds in step 250 to
                                                         adjust the user’s view.” (‘325 Patent at 9:43-46)

                                                                                                             16
                   Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 17 of 61

                           Claim Construction Hearing

• Claim Terms at Issue
• Law on Claim Construction
• Background on Asserted Patents
• “Array of Cameras”
• “Mosaicing”




                                                                                        17
                  Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 18 of 61

                                   Array of Cameras


                        Kewazinga’s Proposed                             Google’s Proposed
                           Construction                                    Construction
array of           No construction is necessary.                  a set of multiple cameras,
cameras            However, if the Court rules that               each fixed in relation to each
(‘226 Patent,      one is necessary, Kewazinga                    other
claims 55, 119;    proposes the following
‘325 Patent,       construction:
claims 1, 5, 6,
10, 14, 15, 29)    a camera configuration
                   wherein the configuration can
                   be created over time by moving
                   cameras

                                                                                                   18
                        Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 19 of 61

  An Array of Cameras Captures the Sequences of Images for Navigation

• The purpose of the array of cameras is to capture sequences of images through
  an environment so users can access those images to navigate.

• An array of cameras can take many different forms to achieve this purpose.
   • An array of cameras is not limited to a specific structure or a single structure.

   • An array of cameras is not limited to fixed, stationary cameras; cameras can be moved into
     position to capture images.

   • An array of cameras can be comprised of multiple other arrays of cameras, i.e., sub-arrays.

   • An array of cameras can be formed over time by moving cameras to different locations.




                                                                                                   19
                          Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 20 of 61

               An Array of Cameras Can Take Many Different Forms

• An array of cameras is not limited to a specific structure or a single structure.
    • “[V]irtually any configuration of rails 12 and cameras 14 is within the scope of the present invention.”
      (‘325 Patent at 7:32-34)
    • “[T]he array 10 may be a linear array of cameras 14, a 2-dimensional array of cameras 14, a 3-
      dimensional array of cameras 14, or any combination thereof.” (‘325 Patent at 7:34-40)

    • “A POSITA would not understand that an ‘array of cameras’ must comprise a single structure, be it
      ring or rail….” Kewazinga, 2019 WL 3423352, *17 n.18.

• An array of cameras is not limited to fixed, stationary cameras; cameras can be moved
  into position to capture images.
    • “[A]rray 10 can be secured to a moveable frame that can be wheeled into position in the
      environment.” (‘325 Patent at 7:41-45)
    • Figure 11 embodiment

                                                                                                            20
                                   Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 21 of 61

        An Array of Cameras Can Be Formed Over Time by Moving Cameras




• Embodiment of Figures 11 and 12 is “described with respect to Fig. 11 and continuing reference to Fig. 1.” (‘325 Patent at
  18:64-19:1)
• Figure 1 depicts a block diagram in which a single array of cameras is comprised of multiple “rail arrays.”
     • “The array 10 comprises a plurality of rails 12, each rail 12 including a series of cameras 14.” (‘325 Patent at 5:19-20)   21
                          Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 22 of 61

 An Array of Cameras Can Be Formed Over Time by Moving Cameras




• Figure 11 depicts a time-lapse view of the embodiment to show the full extent of array of cameras 10.
    • E.g., sub-array 12-1 remains part of array of cameras 10 even after it is removed after capturing images   22
             Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 23 of 61

An Array of Cameras Can Be Formed Over Time by Moving Cameras




                                                                                  23
             Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 24 of 61

An Array of Cameras Can Be Formed Over Time by Moving Cameras




                                                                                  24
             Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 25 of 61

An Array of Cameras Can Be Formed Over Time by Moving Cameras




                                                                                  25
             Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 26 of 61

An Array of Cameras Can Be Formed Over Time by Moving Cameras




                                                                                  26
                          Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 27 of 61

 An Array of Cameras Can Be Formed Over Time by Moving Cameras




• Users navigate array of cameras 10 to “move forward and backward in an environment” by navigating between the
  images captured by the different sub-arrays that form array 10. (‘325 Patent at 19:64-20:27)
                                                                                                                  27
                 Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 28 of 61

Kewazinga’s Proposed Construction is Supported by the Intrinsic Evidence

                               • Figure 11 embodiment confirms key aspects regarding the scope of
                                 “array of cameras.”
                                     • Cameras in the array can be moved into position to capture images at different
                                       locations, at different times.

                                     • Cameras in the array need not be physically connected.

                                     • An array of cameras can comprise multiple sub-arrays.

                                     • All of the cameras in the array need not be positioned in the environment at the
                                       same time.

                                     • Locations of cameras in the array need not be known prior to beginning image
                                       capture.

                                     • There need not be exact or uniform distances between the cameras in the array.

                                     • The relationships between cameras in an earlier part of the array are not
                                       changed by moving cameras to form later parts of the array.


                               • Figure 11 embodiment shows that an array of cameras can be formed
                                 over time by moving cameras
                                                                                                                   28
                Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 29 of 61

Google Street View is Remarkably Similar to the Figure 11 Embodiment




                                                                                     29
                Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 30 of 61

Google Street View is Remarkably Similar to the Figure 11 Embodiment




                                                                                     30
                Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 31 of 61

Google Street View is Remarkably Similar to the Figure 11 Embodiment




                                                                                     31
                            Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 32 of 61

   Google Street View is Remarkably Similar to the Figure 11 Embodiment




Array of cameras                             Sub-arrays of cameras
formed over time

 • Google moves cameras to different locations at different times to form an array of cameras over time.
 • Street View users access images captured by that array of cameras to navigate through an environment.   32
                        Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 33 of 61

                 Google Fails to Rebut the Figure 11 Embodiment

• Google does not dispute Kewazinga’s and Dr. Lubin’s explanation of the operation of the
  Figure 11 embodiment.

• Google provided no explanation of label 10 in Figure 11 in its claim construction brief.

• Google has no rebuttal to array of cameras 10 in Figure 11 comprising a collection of other
  arrays (12-1 to 12-n).




                                                                                             33
                         Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 34 of 61

                 Google’s Rebuttals Mischaracterize the Evidence

• Kewazinga’s and Dr. Lubin’s explanation is not a “convoluted theory.”
   • The explanation is supported by extensive citation to the intrinsic evidence. (See D.I. 110-1 ¶¶
     26-28, 50; D.I. 110 at 5-8, 19-22)

   • The explanation is consistent with Kewazinga’s 2006 communications to Google.

                      “Miniaturized systems mounted on vehicles and boats will ply the
                     streets and waterways of cities and locales, giving armchair
                     travelers the ability to experience the sights and sounds of live or
                     prerecorded environments as though they were there. Kewazinga’s
                     telepresence technology will allow users to actually move through
                     and around environments, not just zoom in from a fixed position.”
                     (D.I. 96-6 at KEWAZINGA-G-0003022)




                                                                                                    34
                          Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 35 of 61

                  Google’s Rebuttals Mischaracterize the Evidence

• The “Multiple Arrays” heading is consistent with Kewazinga’s and Dr. Lubin’s explanation.



                                                                                     Sub-arrays of
                                                                                       cameras




                                                                                    Array of cameras




                                                                                                       35
                           Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 36 of 61

                   Google’s Rebuttals Mischaracterize the Evidence

• Google’s criticism of the term “sub-array” is irrelevant.



                                              Sub-arrays of
                                                cameras




                                             Array of cameras




                                                                                                36
                                Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 37 of 61

                            Google Erroneously Disregards Figure 11

• A later patent in the same family as an earlier patent can be used to construe the claim terms of the
  earlier patent.
    • “The disclosure in the ‘639 patent is relevant for claim construction of the earlier ‘527 patent claim because the ‘639
      patent was issued to the same inventors from a continuation-in-part of the ‘527 patent.” Contech Stormwater Sols., Inc.
      v. Baysaver Techs., Inc., 310 F. App’x 404, 407 (Fed. Cir. 2009).
    • “[T]his court’s precedent takes a narrow view on when a related patent or its prosecution history is available to construe
      the claims of a patent at issue and draws a distinct line between patents that have a familial relationship and those that
      do not.” Goldenberg v. Cytogen, Inc., 373 F.3d 1158, 1167 (Fed. Cir. 2004).


• The ‘325 Patent is based on and incorporates the ‘226 Patent.
    • The ‘226 Patent has Figure 1 and Figure 11 is described with “continuing reference to FIG. 1” (‘325 Patent at 18:64-19:1).

    • The ‘226 Patent also teaches that the array of cameras may be “secured to a moveable frame that can be wheeled into
      position in the environment.” (‘226 Patent at 7:29-34)




                                                                                                                            37
                            Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 38 of 61

                          Figure 11 is Covered by Multiple Claims

• The Figure 11 embodiment is covered by multiple claims, not only claim 22 of the ‘325 Patent.
    • “Not every claim must contain every limitation or achieve every disclosed purpose.” ScriptPro LLC v.
      Innovation Assocs., Inc., 833 F.3d 1336, 1342 (Fed. Cir. 2016).

• Claim 22 of the ‘325 Patent is directed to the sub-arrays (12-1 to 12-n) of the Figure 11
  embodiment, which are also arrays of cameras.

• Claim 1 of the ‘325 Patent (among others) is directed to the array of cameras formed over time
  in the Figure 11 embodiment.

• Google provides no basis for limiting the relevance of Figure 11 to claim 22.




                                                                                                             38
                            Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 39 of 61

                      Google Misrepresents Dr. Lubin’s Background

• Dr. Lubin has extensive educational and professional experience in the field at issue. (D.I.
  110-1 ¶¶ 3-7; D.I. 110-5)
    • Ph.D. in Experimental Psychology -- specialization in human visual perception, including through computer
      modeling

    • Over 3 decades of experience in image and video processing at world-renowned research institution, SRI
      International (and predecessors David Sarnoff Research Center and Sarnoff Corporation)

    • Over 30 issued patents, including many directed to image processing

    • Development of computer vision algorithms for manufacturing inspection


• Dr. Lubin’s testimony is reliable and helpful to the Court.



                                                                                                            39
                           Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 40 of 61

        Google Misrepresents the Level of Skill in the Art and the Law


• Google misrepresents the level of skill of a POSITA in the Microsoft case. (D.I. 111 at 4)
    • “[I]t is my opinion that a person of ordinary skill in the art of the Asserted Patents at the time each was
      filed would have [A] bachelor’s degree in computer science, computer engineering or the equivalent, and
      3-5 years of experience in the field of computer vision or image processing, or [B] a post-graduate degree
      in computer science, computer engineering or the equivalent, and 1-2 years of experience in the field of
      computer vision or image processing, or [C] equivalent experience.” (D.I. 112-3 ¶ 23)


• Google relies on inapposite case law involving a witness with “no experience whatsoever”
  and an “absence of any suggestion of relevant technical expertise.” Sundance, Inc. v.
  DeMonte Fabricating Ltd., 550 F.3d 1356, 1361 (Fed. Cir. 2008).




                                                                                                             40
                             Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 41 of 61

 Dr. Lubin Provided Expert Testimony Based on his Independent Analysis


• Dr. Lubin performed an independent review of the intrinsic evidence to come to his
  opinions. (D.I. 110-1 ¶¶ 10-12)




                                                                                           (Lubin Tr. at 150:13-23)
                                            (D.I. 113-2 at 255:8-20; see also id.
                                            at 255:21-258:2, 262:8-264:19.)


 (Lubin Tr. at 15:12-16:5)
                                                                                                                      41
                         Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 42 of 61

     Courts Routinely Consider Expert Testimony on Claim Construction

• “[E]xpert testimony can be useful to a court for a variety of purposes, such as to [i] provide
  background on the technology at issue, [ii] to explain how an invention works, [iii] to ensure
  that the court's understanding of the technical aspects of the patent is consistent with that of
  a person of skill in the art, or [iv] to establish that a particular term in the patent or the prior
  art has a particular meaning in the pertinent field.” Phillips, 415 F.3d at 1318.

• “Jones also complains that the district court improperly relied on extrinsic evidence,
  including the expert testimony from an engineer at a corporation defending infringement
  allegations in another case involving the same patents. While the district court did consider
  that extrinsic evidence, district judges are free to do so ‘to help the court come to the
  proper understanding of the claims.’” Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d
  1346, 1358 (Fed. Cir. 2003).



                                                                                                    42
                Kewazinga’s Proposed Construction is Consistent
                        Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 43 of 61



                      with the Microsoft Court’s Opinion

• Kewazinga’s proposed construction does not permit moving cameras within an existing array to
  change the geometric relationship between them.




     X0            X1          X2                           X3                               X4




     X0            X1          X2                                                            X4



                                                            X3
                                                                                                  43
                      Kewazinga’s Proposed Construction is Consistent
                                Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 44 of 61



                            with the Microsoft Court’s Opinion
“On the other hand, Plaintiff’s contention that the cameras can be moved             Cameras in an array are “deployed” to create the
or reused also goes too far and lacks intrinsic support. A careful review of         fields of view necessary for navigation along paths.
the various configurations of ‘arrays of cameras’ contemplated in the
Asserted Patents provided reveals that there is not one single example in
the intrinsic evidence of an array of cameras in which the cameras are not           Cameras within the array have fixed “fields of
fixed relative to each other. As discussed above, the cameras are carefully          view” relative to one another to permit navigation.
deployed to create the necessary fields of view. Were that not the case,
a user, let alone multiple independent users, might not be able to
navigate through the environment utilizing the array. Accordingly, a
                                                                                     Moving cameras within an existing array would
POSITA would understand that cameras that did not have ‘fixed’ fields of
                                                                                     change the geometric relationship between
view relative to the other cameras in the array would be contrary to the
                                                                                     cameras in that array, resulting in a new array.
teachings of the '325 and '226 Patents. In this context, Plaintiff’s
contention that cameras can be moved or reused is troubling. Moving a
camera, without moving the entire array, would change its geometric               • Moving cameras to form an array does not change
relationship with the other cameras within the array, which, as explained           (i) the “fields of view relative to the other cameras
above, would create a new array. Accordingly, the Court rejects Plaintiff’s         in the array” or (ii) the “geometric relationship
contention that a camera within an array can be moved and still                     with the other cameras within the array”
constitute the same array as it is divorced from the intrinsic evidence.”
                                                                                  • Creating a navigation path is different from
Kewazinga, 2019 WL 3423352, at *18.
                                                                                    changing an existing navigation path.

                                                                                                                                   44
                      Kewazinga’s Proposed Construction is Consistent
                                Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 45 of 61



                            with the Microsoft Court’s Opinion
“Consistent with every instance in which the term ‘array of cameras’ is used in         • The Microsoft court is not addressing
the Asserted Patents, each array contains cameras in fixed in relation to each            whether array of cameras 10 in Figure 11 is
other. The supplemental arrays, containing cameras in different geometric                 created over time.
relationships with each other than in the initial array, are described as distinct
from the first array and each other (i.e. array 12-1, array 12-2, array 12-n+1).        The Microsoft court explained each array 12-1 to
From this, a POSITA would understand that the supplemental arrays are distinct          12-n in Figure 11 is a distinct and separate array
and separate arrays because their constituent cameras do not have the same              because the cameras in those arrays have
fixed geometric relationship as the cameras in the other arrays. This is the case       different geometric relationships between them.
even if after the removal of array 12-1, as pictured in Figure 11, the same
cameras which were used in array 12-1 were repurposed to create array 12-2.
                                                                                        Google omits language showing that the
Even in the event that arrays 12-1 and 12-2 utilized the same physical cameras,
                                                                                        Microsoft court is not addressing array of
the geometric relationship between the cameras in arrays 12-1 and 12-2 are
                                                                                        cameras 10 being formed over time.
different, and so a POSITA would understood them to be different arrays.18

FN 18: The ‘325 Patent also teaches a system in which an array could be
comprised of ‘a plurality of rings’ bearing cameras. However, even in that
                                                                                        Google omits the Microsoft court’s explanation
example, the cameras must still be fixed in relation to each other. A POSITA
                                                                                        that an array of cameras need not comprise a
would not understand that an ‘array of cameras’ must comprise a single
structure, be it ring or rail, but would understand that whatever its form, the         single structure, which is consistent with
constituent cameras must be fixed in relation to each other.” Kewazinga, 2019           Kewazinga’s proposed construction.
WL 3423352, at *17 (internal citations omitted).
                                                                                                                                     45
              The Asserted Patents Do Not Criticize Moving Cameras
                             Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 46 of 61



                          to Create an Array Over Time

• Google misrepresents language in the Asserted Patents.
    • “In order for the user’s view to move through the venue or environment, a moving vehicle carries the cameras. This
      system, however, has several drawbacks. For example, in order for a viewer’s perspective to move through the
      venue, the moving vehicle must be actuated and controlled. In this regard, operation of the system is
      complicated.” (‘325 Patent at 2:12-18)


• The PTAB rejected this same argument, directly addressing the same language.
    • “The 2006 Application refers to ‘several drawbacks’ of the system described in the ’469 patent, including that ‘in
      order for a viewer’s perspective to move through the venue, the moving vehicle must be actuated and controlled’
      and that, ‘[i]n this regard, operation of the system is complicated.’ Ex. 1003, 10–11. The 2006 Application thus
      criticized the moving camera system for requiring viewer control of the camera system’s movement for navigation
      through an environment. Id. Thus, we are not persuaded that the 2006 Application excluded from the invention all
      systems with moving cameras. Rather, we agree with Patent Owner, on the current record, that the 2006 Application
      identified a more limited drawback of a moving camera system that required complicated user operation.” (D.I.
      110-17 at 13-14)



                                                                                                                       46
                           Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 47 of 61

               Kewazinga’s Proposed Construction is Not Indefinite

• “Definiteness does not require that a potential infringer be able to determine ex ante if a
  particular act infringes the claims.” Nevro Corp. v. Bos. Sci. Corp., 955 F.3d 35, 40 (Fed. Cir. 2020).

• “The test for indefiniteness is not whether infringement of the claim must be determined on a
  case-by-case basis.” Id. at 39.

• Google’s questions are not probative of the issue of indefiniteness of the claim taken as a whole.
    • Indefiniteness is an inquiry of whether a “patent’s claims, viewed in light of the specification and
      prosecution history, inform those skilled in the art about the scope of the invention with reasonable
      certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014).


• Google provides no expert testimony in support of its argument.



                                                                                                              47
                                Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 48 of 61

      Google’s “Fixed in Relation to Each Other” Proposal is Ambiguous

• Jurors may incorrectly interpret Google’s proposal in ways that are explicitly refuted by the intrinsic evidence
  and that improperly exclude disclosed embodiments:
     • Requirement for cameras in an array to be fixed to each other or stationary

     • Requirement for the relationship between cameras in an array to be predetermined or known prior to image capture

     • Requirement for exact or uniform distances between the cameras in an array


• “[T]here is a strong presumption against a claim construction that excludes a disclosed embodiment.” In re
  Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1324 (Fed. Cir. 2011).

• “Claim construction is a matter of resolution of disputed meanings and technical scope, to clarify and when
  necessary to explain what the patentee covered by the claims, for use in the determination of
  infringement.” U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997).

• Although Google is proposing the Microsoft court’s construction, Kewazinga did not have the opportunity to
  explain these ambiguities in that case.
                                                                                                                          48
         “Fixed in Relation to Each Other” Does Not Require Cameras
                           Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 49 of 61



               in an Array be Fixed to Each Other or Stationary

• The Microsoft court found that the cameras need not be stationary.

    • “[Microsoft’s] proposed limitation—that the cameras be fixed at specific locations—goes too far, and is
      contradicted by the intrinsic evidence. … [Microsoft’s] proposed requirement that each camera must be fixed
      at a specific location is inconsistent with wheeling the array into position, or removing the array after it
      captures its images, both of which are taught.” Kewazinga, 2019 WL 3423352, at *18.


• The PTAB found that the cameras need not be stationary.

    • A priority application with virtually the same specification as the ‘325 Patent “expressly contemplates
      alternatives—using structures that include moving cameras to capture images, not only an ‘array of fixed-
      position cameras.’” (D.I. 110-17 at 15; see also id. at 14, 16)


• Intrinsic evidence (e.g., embodiments of Figures 1, 3, and 11) show cameras need not be fixed to
  each other.


                                                                                                                  49
“Fixed in Relation to Each Other” Does Not Require Predetermined
              Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 50 of 61



            Relationships Between Cameras in an Array




                                                                                   50
     “Fixed in Relation to Each Other” Does Not Require Exact or Uniform
                                 Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 51 of 61



                    Distances Between Cameras in an Array
• “[V]irtually any configuration of rails 12 and cameras 14 is within the scope of the present invention.” (‘325 Patent
  at 7:32-34)

• The Asserted Patents describe relationships between cameras in an array that are not based on exact or uniform
  spatial distances.
      • “In the present embodiment, the camera array 10 is conceptualized as being in an X, Z coordinate system. This allows each
        camera to have an associated, unique node address comprising an X, and Z coordinate (X, Z). In the present embodiment,
        for example, a coordinate value corresponding to an axis of a particular camera represents the number of camera positions
        along that axis the particular camera is displaced from a reference camera.” (‘325 Patent at 5:1-18; see also id. at 19:19-26)

• Mosaicing does not require exact or uniform distances between cameras. D.I. 110-1 ¶ 35; D.I. 112-4 at 231:4-24




        X0                 X1            X2                            X3                                               X4
      X-axis


(D.I. 110-1 ¶¶ 52-53)                                                                                                               51
             The Known Relationships Between the Cameras in an Array
                               Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 52 of 61



                        Permit Navigation and Mosaicing


      X0                 X1            X2                           X3                                             X4
    X-axis

• Once the array of cameras is formed, the known relationship between the camera locations permits (i) users
  to navigate and (ii) the processing of captured images, including mosaicing. (D.I. 110-1 ¶¶ 35, 52-53; D.I.
  112-4 at 231:4-24)

• The Microsoft court’s use of the phrase “fixed in relation to each other” was directed to these known
  relationships between the cameras in an array.
    • “The fixed geometric relationship between the cameras in the array is central to the use of the array—indeed that geometric
      relationship is how a path through the array of cameras can be defined.” Kewazinga, 2019 WL 3423352, at *16.

    • “Fixing the cameras [] in relation to each other allows for the creation of progressively different perspectives, which can
      be ‘mosaiced,’ ‘tweened’ or otherwise mixed or processed to allow a user to navigate images of the environment captured
      by the array.” Kewazinga, 2019 WL 3423352, at *17.

                                                                                                                                52
                          Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 53 of 61

     Reusing Cameras to Form an Array is Within the Scope of the Claims

• “The specification need not describe every embodiment of the claimed invention and the claims
  should not be confined to the disclosed embodiments—even when the specification discloses only
  one embodiment.” Woods, 692 F.3d at 1283.

• “The patentee is free to choose a broad term and expect to obtain the full scope of its plain and
  ordinary meaning unless [i] the patentee explicitly redefines the term or [ii] disavows its full
  scope.” Thorner, 669 F.3d at 1367.

• “To constitute disclaimer, there must be a clear and unmistakable disclaimer.” Id. at 1366-67.




                                                                                                      53
                                 Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 54 of 61

     Reusing Cameras to Form an Array is Within the Scope of the Claims

• A POSITA would understand that moving and reusing cameras to form an array is within the scope of the claims.

    • “[A]rray 10 can be secured to a moveable frame that can be wheeled into position in the environment.” (‘325 Patent at 7:41-45)

    • Embodiment of Figures 11 and 12

    • User navigation of stored imagery is the same regardless of whether cameras are reused. (‘325 Patent at 19:64-67)

    • “And the Burt Patent teaches a process for the creation of ‘mosaic imagery’ without imposing any specific requirements on the
      methods by which the images to be processed were captured or generated. The natural consequence of that element of the
      intrinsic evidence is that a POSITA would not understand the term[] ‘mosaicing’ … to inherently require that the images to be
      processed were captured … by different cameras.” Kewazinga, 2019 WL 3423352, at *11.

    • Dr. Lubin explained that mosaicing can be performed on images captured by the same camera. (D.I. 110-1 ¶ 35)

    • “Well, one thing is that once you have received an image from a camera at a particular location, then that array index or that
      camera in that position must remain fixed. But if you wanted to reuse a camera to populate a different array position, that’s
      what I mean by moving a camera over time.” (Lubin Tr. at 68:23-69:12)



                                                                                                                                   54
                   Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 55 of 61

                           Claim Construction Hearing

• Claim Terms at Issue
• Law on Claim Construction
• Background on Asserted Patents
• “Array of Cameras”
• “Mosaicing”




                                                                                        55
                  Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 56 of 61

    Google Adds Two Erroneous Limitations to Mosaicing


                        Kewazinga’s Proposed                             Google’s Proposed
                           Construction                                    Construction
mosaicing           creating imagery assembled                     creating imagery assembled
(‘325 Patent,       from a plurality of images, or                 from a plurality of camera
claims 1, 5, 6)     portions thereof, including an                 outputs, or portions thereof,
                    alignment process and a                        including an alignment
                    composition process                            process and a composition
                                                                   process to achieve a
                                                                   seamless combination of the
                                                                   camera outputs




                                                                                                   56
                              Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 57 of 61

                       Mosaicing is Not Limited to Camera Outputs

• There is no dispute that the ordinary meaning of mosaicing is not limited to camera outputs.

• The intrinsic evidence explicitly describes mosaicing “additional source outputs” that are not
  camera outputs.
    • The ‘325 Patent claims recite “mosaicing the camera output and the additional source output,” which can include
      “computer graphic imagery, virtual world imagery, applets, film clips, and animation.” (‘325 Patent, claims 2 and 3)

    • “The system may present the additional source output, alone or in combination with the camera output, for
      example, by mosaicing, mixing, layering or multiplexing it.” (‘234 Patent at 12:47-49)




                                                                                                                             57
                            Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 58 of 61

                      Mosaicing is Not Limited to Camera Outputs

• The claims recite limitations directed to camera outputs separately from those directed to mosaicing.

    • “interpret received first user inputs and select outputs of cameras in the first path, mix the outputs of
      cameras in the first path in accordance with the received first user inputs by sequentially mosaicing the
      selected outputs of cameras in the first path” (‘325 Patent, claim 1)


• “[T]he claim in this case refers to ‘steel baffles,’ which strongly implies that the term ‘baffles’
  does not inherently mean objects made of steel.” Phillips, 415 F.3d at 1314.




                                                                                                                  58
                           Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 59 of 61

     Mosaicing Does Not Require Efforts to Make the Mosaic Seamless

• There is no dispute that the ordinary meaning of mosaicing does not require additional image
  processing to make the mosaic seamless.

• A mosaic exists and mosaicing has occurred regardless of whether (i) the mosaic is seamless or (ii)
  attempts are made to make the mosaic seamless.
    • Dr. Lubin explained this and Google offered no contrary expert testimony. (D.I. 110-1 ¶ 44)

    • “After processing, the individual images are combined to form a mosaic, i.e., an image that contains a
      plurality of individual images. Additional image processing is performed on the mosaic to ensure that
      the seams between the images are invisible such that the mosaic looks like a single large image.” (Burt
      Patent at 1:20-25)

    • Quoting this language, the Microsoft court found that the “Burt Patent makes clear that a mosaic can
      be formed even if that mosaic is not perfectly seamless.” Kewazinga, 2019 WL 3423352, at *8.




                                                                                                             59
                              Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 60 of 61

     Mosaicing Does Not Require Efforts to Make the Mosaic Seamless

• The Asserted Patents do not disavow the full scope of mosaicing.
    • The Asserted Patents criticize prior art in which “changing camera views results in a discontinuous image,” referring
      to the effect of jumping between views as opposed to smooth transitions. (‘325 Patent at 2:14-20)

    • That criticism of the prior art has nothing specifically to do with mosaicing.

         • The ‘226 patent includes the same language but does not claim or mention mosaicing. (‘226 Patent at 2:5-16)


• Google conflates (i) seamless navigation and (ii) seamless mosaics.
    • Seamless navigation in the Asserted Patents is about providing users with smooth transitions during
      navigation through an environment, not whether mosaics may have seams in them.

    • “[I]mage output mixing, such as mosaicing and tweening, effectuates seamless motion throughout the
      environment.” (‘325 Patent at 4:41-43)




                                                                                                                              60
                            Case 1:20-cv-01106-LGS Document 121-1 Filed 02/16/21 Page 61 of 61

     Mosaicing Does Not Require Efforts to Make the Mosaic Seamless

• Contrary to Google’s assertion, Kewazinga’s proposed
  construction does not lead to nonsensical results.
    • Google ignores the alignment process and composition process.

    • Google ignores other claim language (e.g., progressively
      different perspectives)

• Google misrepresents Dr. Lubin’s explanation that there is
  no one particular relationship between images that is
  necessary for mosaicing.




                                                                                     (D.I. 112-4 at 231:4-24)



                                                                                                                61
